DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.
Claims 4-5 and 15-17 have been canceled.  Accordingly, claims 1-3 and 6-14 are pending in the instant application, of which claims 10-14 have been withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	The rejection of claim(s) 1-3 and 6-9 under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al is maintained.
	Applicants are asserting that the claims have been amended to specify that the composition is substantially free from intact bacteria, lysed bacteria and bacterial fragments.
	Applicants arguments have been fully considered but are not found to be persuasive.
	Applicants assert that the claims have been amended to specify that the composition is substantially free from intact bacteria, lysed bacteria and bacterial fragments.  However, Applicants are respectfully directed to the teachings of O’Neill paragraph 0027 which discloses that “the lysate may be subject to purification or filtration steps, e.g., to remove intact bacteria, bacterial growth media or contaminants.”  (Emphasis added).  The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)
	Accordingly, O’Neill et al continue to anticipate the newly recited limitation of substantially free from intact bacteria, lysed bacteria and bacterial fragments as O’Neill et al specifically disclose purification and filtration steps to remove intact bacteria.  The filtration step would likewise remove lysed bacteria and bacterial fragments as contaminants.  
	Accordingly, O’Neill et al disclose treating the identical subject population (subjects with skin or mucosa barrier dysfunction or defect associated with lowered and/or disrupted filaggrin or profillagrin expression: i.e., atopic dermatitis) with the identical composition as claimed (Lactobacillus rhamnosus GG ATCC 53103).  A composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical composition, (Lactobacillus rhamnosus GG ATCC 53103 or extract thereof) the properties applicant discloses and/or claims (increases expression of filaggrin or profilaggrin) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Accordingly, O’Neill et al continue to disclose each and every limitation of the instantly filed claims.

	The claims are drawn to a method of treating a skin or mucosa barrier dysfunction or defect associated with lowered and/or disrupted filaggrin or profilaggrin expression comprising administering a composition comprising Lactobacillus rhamnosus GG (LGG) (ATCC 53103) and/or a bioactive extract of LGG, wherein administration of the composition increases the expression of filaggrin or profilaggrin, and wherein the composition is substantially free from intact bacteria, lysed bacteria and bacterial fragments.
	O’Neill et al (US Publication 2015/0079040) disclose of compositions of Lactobacillus rhamnosus or lysates thereof for use in a method of treatment.  (See Claim 1).  O’Neill et al further disclose that the compositions are useful for treating eczema or ichthyosis or atopic dermatitis.  (See paragraph 0075; Claim 5; paragraph 0084).  O’Neill et al further disclose that in a preferred embodiment the L. rhamnosus is L. rhamnosus GG (ATCC 53103).  (See paragraph 0017).  O’Neill et al further disclose of incorporating additional pharmaceutically acceptable excipients, as well as being a gel, cream or ointment.  (See paragraphs 0028, 0112-0113).  O’Neill et al further disclose that the lysate may be subject to purification or filtration steps to remove intact bacteria.  (See paragraph 0027).
It is noted that O’Neill et al do not characterize Lactobacillus rhamnosus or an extract thereof as increasing the expression of filaggrin or profilaggrin.  However, a composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, (Lactobacillus rhamnosus or extract thereof) the properties applicant discloses and/or claims (increases expression of filaggrin or profilaggrin) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	For the reasons set forth above, as well as the reasons of record, this rejection is maintained.


The following new grounds of rejection are applied to the amended claims:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


2.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 2 recites that the extract is in lysate form.  However, claim 2 depends on claim 1 which recites that the composition is substantially free from lysed bacteria.  
	Dictionary.com defines lysate as a preparation containing the products of lysis of cells.  Accordingly, claim 2 is mutually exclusive with claim 1 as the presence of lysed bacteria is specifically permitted in claim 2 while excluded from claim 1, rendering the scope of the claims indeterminable.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        October 20, 2022